387 S.W.2d 50 (1965)
Norman Homer SHORT, Appellant,
v.
The STATE of Texas, Appellee.
No. 37710.
Court of Criminal Appeals of Texas.
February 24, 1965.
Bryant, Glenn & Thomas, by Bill Thomas, Abilene (On Appeal), for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
The conviction is for aggravated assault with a motor vehicle, by negligence; the punishment, a fine of $250.
The complaint and information charging negligence are fatally defective for the reason that the act or acts relied upon to constitute negligence are not alleged as required by Art. 408a, Vernon's Ann.C.C.P. See: Scott v. State, Tex.Cr.App., 344 S.W.2d 457.
By motion to quash, appellant pointed out such defect in the state's pleading, which motion was by the court overruled.
Because of the insufficiency of the complaint and information, the judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.